Citation Nr: 0534328	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic cervical 
arthralgias with progressive paresthesias of the bilateral 
ulnar nerve distribution, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1991 until June 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

It is noted that, subsequent to certification of the appeal 
to the Board, additional clinical evidence has been received.  
A January 2005 memorandum submitted by the veteran's 
accredited representative indicates that the veteran desired 
to waive his right to have such evidence referred to the 
agency of original jurisdiction.  Moreover, an earlier 
submission of evidence was received by the Board in April 
2004.  While that submission was not accompanied by an 
express waiver, in light of the veteran's obvious intention 
to waive AOJ consideration of the January 2005 submission, 
and given that the veteran indicated his understanding that 
the April 2004 evidence was also going to the Board, the 
April 2004 communication is also construed as a waiver if AOJ 
consideration. 


The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
chronic cervical arthralgias with progressive paresthesias of 
the bilateral ulnar nerve distribution has been manifested by 
complaints of pain, immobility and numbness of the upper 
extremities, productive of no more than moderate limitation 
of motion, with no objective neurologic findings.  

2.  In an unappealed March 1995 rating decision, service 
connection for residuals of a head injury was denied.

3.  Service medical records were added to the claims folder 
subsequent to the March 1995 rating action.

4.  Competent clinical evidence of record fails to establish 
current residuals of a head injury due to service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for chronic 
cervical arthralgias with progressive paresthesias of the 
bilateral ulnar nerve distribution have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5021 (2005).

2.  The March 1995 rating decision which denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 
2002 & Supp. 2005).

3.  The evidence received subsequent to the March 1995 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for residuals of 
a head injury have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156(c), 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a September 2002  letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2003 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA and private post service 
treatment and examination.  Additionally, lay statements from 
friends and family of the veteran are of record.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim.

Further regarding the duty to assist, documents associated 
with the claims folder show that the veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  While a determination from that agency is not of 
record, the claims file does contain evidence submitted by 
the veteran in relation to that claim, including VA progress 
notes.  Therefore, the absence of the determination itself 
does not prejudice the veteran.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in June 2002, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005)(eliminates the concept of a well-
grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

I.  Increased rating- chronic cervical arthralgias with 
progressive paresthesias of the bilateral ulnar nerve 
distribution

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for chronic cervical arthralgias 
with progressive paresthesias of the bilateral ulnar nerve 
distribution pursuant to Diagnostic Code 5010-5290.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

In the present case, Diagnostic Code 5293 is not for 
application.  Indeed, x-rays of the cervical spine taken in 
September 1996 show normal vertebral body height and 
alignment of the intervertebral disc spaces.  Moreover, a 
subsequent radiographic study conducted in conjunction with 
the veteran's October 2002 VA examination continued to 
reflect a normal cervical disc spaces and alignment.  
Finally, no other evidence of record reveals intervertebral 
disc syndrome of the cervical spine.  Therefore, the only 
relevant revisions to the rating schedule for the purposes of 
evaluating the veteran's claim are those effective September 
26, 2003.

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  Again, the veteran is rated under 
Diagnostic Code 5010-5290.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005), degenerative arthritis is to be evaluated based on 
the limitation of motion of the joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  If 
the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups.  A 20 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups, 
with occasionally incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.46 (2005).

As the evidence of record does not demonstrate by x-ray 
findings that the veteran has arthritic involvement of two or 
more minor joint groups, a rating in excess of 10 percent is 
not possible via direct application of Diagnostic Code 5003.  
However, as previously noted, this Code section instructs the 
rater to evaluate such arthritis based on limitation of 
motion of the joint affected.

During the period in question, limitation of cervical motion 
is addressed at Diagnostic Code 5290.  That Code section 
provides a 10 percent disability rating for slight limitation 
of motion.  A 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion.  
Finally, a 30 percent rating is for application where there 
is severe limitation of lumbar motion.  

The Board has reviewed the clinical evidence for the period 
in question and finds that such records support assignment of 
the next-higher 20 percent evaluation under Diagnostic Code 
5290.  Indeed, upon VA examination in October 2002, the 
veteran's neck flexion was limited to 30 degrees, and 
extension was limited to 25 degrees, without complaint of 
pain.  Right and left lateral flexion were both limited to 20 
degrees without complaints.  Right rotation was restricted to 
50 degrees and left rotation was restricted to 30 degrees, 
with complaints of pain.  The examiner opined the veteran had 
minor functional limitation due to pain.  By contrast, normal 
flexion, extension and lateral flexion is to 45 degrees, and 
normal rotation is to 80 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.  Moreover, in finding that the veteran's chronic 
cervical arthralgias with progressive paresthesias of the 
bilateral ulnar nerve distribution warrants the next-higher 
20 percent evaluation, the Board has appropriately considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board acknowledges the veteran's 
complaints of neck pain.  Indeed, at his October 2002 VA 
examination he stated that he had difficulty turning his head 
on the right side.  Furthermore, the claims file also 
contains several lay statements documenting others' 
observations as to the veteran's neck pain and immobility.  
Moreover, such subjective complaints and observations have 
been objectively verified in the record.  Indeed, the October 
2002 VA examination report revealed minor functional 
limitation due to pain. 

Based on the foregoing, then, a 20 percent evaluation under 
Diagnostic Code 5290 is found to most accurately reflect the 
veteran's level of disability during the period in question.  
A rating in excess of this amount is not justified, however, 
because the competent findings are not consistent with severe 
limitation of motion, even when considering additional 
limitation of function due to pain.  Indeed, the VA examiner 
on October 2002 found that the veteran's functional 
limitation was only minor.  It was noted that his posture was 
good and that he did not wear a cervical collar.  
Furthermore, there was no evidence of incoordination, 
weakness or fatigability.  Finally, the veteran had normal 
grip strength and normal power in the upper extremities.  

The Board has also considered whether any alternate Code 
sections, as in effect prior to September 26, 2003, could 
afford a rating in excess of 20 percent for the veteran's 
chronic cervical arthralgias with progressive paresthesias of 
the bilateral ulnar nerve distribution.  However, as the 
evidence of record does not establish vertebral fracture, 
Diagnostic Code 5285 is not for application.  Furthermore, as 
the evidence fails to demonstrate cervical ankylosis, 
Diagnostic Codes 5286 and 5287 are similarly inapplicable.  
No other Code sections are relevant under 38 C.F.R. § 4.71a.

It is also observed that the veteran's service-connected 
cervical spine disability contemplates a neurologic 
component.  As such, the possibility of a separate evaluation 
under 38 C.F.R. § 4.124a has been considered.  Indeed, except 
as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2005) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Here the competent evidence of record fails to demonstrate 
distinct neurologic symptomatology such as to warrant a 
separate neurologic evaluation.  In fact, despite the 
veteran's subjective complaints of numbness and burning in 
the fourth and fifth fingers on his right hand, the competent 
evidence fails to show any neurologic deficit.  Rather, upon 
VA examination in October 2002, both upper limbs were 
negative for neurologic problems and there was no sensory 
loss.  An EMG study was normal.  

In sum, then, the evidence supports a 20 percent evaluation 
for the veteran's chronic cervical arthralgias with 
progressive paresthesias of the bilateral ulnar nerve 
distribution prior to September 26, 2003.  A rating in excess 
of that amount is not warranted, however, nor is a separate 
evaluation for neurologic symptomatology.

As indicated earlier, the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2005).  Under 
these relevant provisions, a 10 percent evaluation applies 
where the evidence shows is forward flexion of the cervical 
spine greater than 30 degrees, but not greater than 40 
degrees, or the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees.  A 20 percent evaluation is warranted where there is 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5238 for spinal 
stenosis; and Diagnostic Code 5242 for degenerative 
arthritis.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243, Note (2) 
(2005).

As there are no range of motion findings from September 26, 
2003, onward, the Board will again evaluate the veteran's 
cervical spine disability on the basis of the October 2002 VA 
examination.  That report continues to justify a 20 percent 
evaluation under the revised rating criteria.  In this vein, 
the Board notes that the veteran's combined range of motion 
for the cervical spine as demonstrated in October 2002 was 
175 degrees.  While a 20 percent evaluation contemplates a 
combined range of motion of no more than 170 degrees, the 
Board nevertheless finds that the veteran's disability 
picture is most comparable to the 20 percent evaluation when 
considering additional functional limitation due to pain.  
Again such impairment due to pain was indicated in the 
October 2002 VA examination report.  However, such impairment 
is not of such significance as to justify an award in excess 
of 20 percent, for the reasons previously discussed.

The Board has again considered whether any alternate Code 
sections afford a rating in excess of 20 percent from 
September 26, 2003.  As previously noted, the competent 
evidence does not establish vertebral fracture or ankylosis, 
precluding a higher evaluation under Diagnostic Codes 5285, 
5286 or 5287.  No other Code sections are relevant under 
38 C.F.R. § 4.71a.

Once again, the Board has considered the propriety of a 
separate evaluation for the neurologic manifestations of the 
veteran's service-connected chronic cervical arthralgias with 
progressive paresthesias of the bilateral ulnar nerve 
distribution.  
However, as previously noted, the record fails to indicate 
separate and distinct neurologic symptoms such as to allow 
for such separate evaluation.  Again, the October 2002 VA 
examination showed normal neurologic results.  Furthermore, 
while a December 2004 VA progress showed some decrease in 
visual acuity on the left side, this was attributable to 
multiple sclerosis and not to the service-connected cervical 
spine disability at issue.  

In conclusion, throughout the rating period on appeal, the 
veteran is entitled to a 20 percent rating for his chronic 
cervical arthralgias with progressive paresthesias of the 
bilateral ulnar nerve distribution.  A rating in excess of 
that amount is not warranted.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  New and material evidence- residuals of a head injury.

The veteran initially raised a claim of entitlement to 
service connection for a head injury in October 1994.  A 
March 1995 rating action denied service connection, on the 
basis that no residual of a head injury was shown upon VA 
examination in January 1995.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the last final RO 
denial in March 1995 did not include service medical records, 
which could not be obtained at that time.  The record did 
contain a January 1995 VA examination report, which revealed 
neck pain but no other residuals of a head injury.

In June 2002, the veteran sought to reopen his claim of 
entitlement to service connection for residuals of a head 
injury.  The request was denied by the RO in the December 
2002 rating action on appeal.

The evidence added to the record subsequent to the last final 
rating decision in March 1995 includes the veteran's service 
medical records, VA examination reports dated in September 
1996, July 1998 and October 2002, VA outpatient records, and 
letters from private physicians.  Additionally, such evidence 
includes various lay statements in support of the veteran's 
claim.

As noted above, the provisions of 38 C.F.R. § 3.156(c) 
establish that where the additional evidence consists of 
official service department records, the former decision will 
be reconsidered.  As such, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for residuals of a head injury. 

Having determined that new and material evidence has been 
received to reopen the claim for service connection for 
residuals of a head injury, the Board will now consider the 
reopened claim de novo.  The service medical records verify 
that the veteran was hit on the head by a rotor brake in May 
1993.  Such records further reflect complaints of headaches 
in the temporal area following such incident.  Moreover, lay 
statements submitted by A. S., C. A. M., D. B., and S. T., 
assert that the veteran exhibits psychiatric symptomatology 
such as obsessive compulsive behavior and dizziness. 

The competent evidence of record in March 1995 failed to 
indicate any chronic residuals of a head injury.  Even with 
the addition of the new evidence to the record, such evidence 
is still lacking here.  Indeed, the service medical records, 
while showing a head injury, indicate that the veteran was 
essentially asymptomatic with respect to headaches by August 
1993.  Furthermore, a May 1994 treatment record showed an 
intact neurologic examination and x-rays showed no skull 
fracture.  Separation examination in November 1991 showed 
normal findings, and the veteran raised no complaints of 
headaches, dizziness or head injury in a report of medical 
history completed at that time.   Moreover, the newly 
submitted post-service clinical records also fail to 
establish head injury residuals.  To the contrary, the 
diagnosis upon VA examination in July 1998 was "previous 
traumatic head injury, recovered from."  

Based on the foregoing, the evidence of record as a whole 
fails to demonstrate chronic residuals of a head injury 
secondary to documented trauma during active duty in May 
1993.  The Board does acknowledge that the lay statements of 
record report observations of obsessive-compulsive disorder 
and dizziness.  However, the record is devoid of competent 
evidence objectively establishing such conditions and 
attributing them to active service.  While the lay statements 
address etiology, the authors have not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  

The evidence does include a competent March 2004 opinion 
written by B. H., D.O., which holds that the veteran's 
decreased neck motion and grip strength may be casually 
related to head trauma.  However, the veteran is already 
service-connected for a cervical spine disability.  Further, 
the March 2004 opinion does not identify residuals of a head 
injury, other than the veteran's cervical spine 
manifestations.   

In conclusion, the evidence fails to show that any chronic 
residuals of a head injury were incurred as a result of the 
veteran's active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

A 20 percent rating for chronic cervical arthralgias with 
progressive paresthesias of the bilateral ulnar nerve 
distribution, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

New and material evidence having been received, the veteran's 
request to reopen a claim of entitlement to service 
connection for residuals of a head injury is granted.  The 
appeal, to this extent, is allowed.

Service connection for residuals of a head injury is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that, with 
respect to the veteran's multiple sclerosis claim, further 
development is required in order to fulfill VA's obligations 
under the VCAA.  Specifically, there appears to be 
outstanding treatment reports from the VA Medical Center in 
Saginaw, Michigan.  Indeed, a clinical record from that 
facility dated in February 2004 notes prior treatment for 
multiple sclerosis in May 2003.  No VA outpatient records 
from 2003 are currently associated with the claims file.  
Moreover, such outstanding records are critical to the 
veteran's claim.  In this vein, it is noted that under 
38 C.F.R. § 3.309(a), multiple sclerosis is regarded as a 
chronic disease.  Furthermore, as set forth under 38 C.F.R. 
§ 3.307(a)(3), presumptive service connection is warranted if 
the disability becomes manifest within 7 years following 
discharge from active service.  Here, the veteran separated 
from active duty in 1994.  Thus, if the May 2003 VA records 
show that the veteran's multiple sclerosis had been active 
since 2001, the veteran would be entitled to a grant of 
presumptive service connection.  Therefore, the outpatient 
records prior to 2004 must be obtained before the matter can 
be fairly adjudicated.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain any outpatient treatment 
records and progress reports dated 
between 2000 and 2003 from the VA Medical 
Center in Saginaw, Michigan.  If no 
records are available, the claims folder 
must indicate this fact.  

2.  If any additional evidence is 
obtained, as a result of the above action 
or otherwise, the RO must readjudicate 
the issue on appeal and consider all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


